Church, J.
Several exceptions to the opinions of the judge at the trial, and suggested on this motion, have, very properly, been abandoned here.
The objections now relied upon, we will consider: 1. That the rate-bill under which the defendants justify, is void, because it does not appear upon that, on what list of rateable estate the tax in question was laid. We think it does so appear, with all reasonable and convenient certainty. The committee certify, that they have made out the taxes or rate-bill for the specified purposes and amount, as directed by the district., at its meetings on the 3rd day of October, 1839, and 25th day of August, 1840. By referring to the records of these meetings, open as well to the inspection of this plaintiff, as to all others, it is made certain on what list the tax was laid, viz., the assessment list last perfected. This proceeding was legal.
2. It is objected, that no legal notice was given of the time and place of the meeting of the assessors and society’s committee, to perform the duties of a board of relief, as provided by the 10th section of the statute of 1839, entitled, “An Act concerning Schools as the only notice given, was, by the district committee, and not by the committee of the school society. We are of opinion, that this was a legal notice. By the section of the law referred to, it is enacted, that the district committee shall give notice of the assessment proposed to be made, and, at the end of fifteen days after the assessment has been made and lodged with the town-clerk, “said assessors and society’s committee shall meet in such place in said district as said committee shall designate in their notice?' &c. This language is somewhat equivocal; but it seems to refer to a notice before provided for, or to a board or person before empowered to give notice. The only notice provided for, in the former part of the section, is to be given by the district committee, and no other board is directed to give any notice. *455We perceive no reason why a part only of this board of relief, the society’s committee, without the assessors, should be re-_ quired to give the necessary notice of its meeting. It seems to us, that this whole board would have been, by the law, directed to give the notice of its own meeting, if it was intended, that any part of it should act in this duty. We believe, therefore, that the committee here spoken of, is the district committee. And we the more readily adopt this construction, because the entire proceedings prescribed by this section of the statute, are for the exclusive benefit of the school districts; and as no compensation for services is provided by law, we suppose the legislature intended, that these incidental burdens should be borne by the districts, their officers and agents; and that in this case, it was the duty of the district committee to ascertain from the board of relief, the time and place of their meeting, and having done so, to give public notice thereof,
3. That the assessors have exercised a power not given to them by law ; that by virtue of the 10th section of the statute before mentioned, the assessors are only empowered to act, in case the real estate of any person is so assessed and entered in the grand list in common with other estate, that no distinct and separate value has been put, by the assessors, upon the estate within the limits of the school district, to distinguish it from that situated out of it; and that in this case, the plaintiff owned six acres of land lying without the district, and a house and house-lot of two acres within it; and that the assessors have illegally added two acres, parcel of the six acres, to his list within the district, and assessed it; and that this tax has been laid upon it.
The facts in the case are, that the plaintiff owned several buildings and two acres of land within the limits of the school district, and six acres beyond them. He made up his own list as the law required of him, and gave it to the assessors of the town, in which he put down his houses, but said nothing of any house-lot, or of any other land than six acres. When the assessors were called out, by the district, and were required, by law, to distinguish between the property of the plaintiff lying within the district and that, lying out of it, for the purpose of district taxation, they found the two acres of land lying within the district, which the plaintiff calls his house-*456lot, and they assessed it, supposing it to be a part of the six acres set down in the list of the plaintiff. They had a right to suppose this, if they presumed, as they ought, that the plaintiff had given a true list of his estate to the assessors, and that he owned no more than six acres of land. But the plaintiff claims, that by putting his dwelling-house into the list, he necessarily included the house-lot, without naming it. Wc do not think so. It is true, houses and lots appurtenant, not exceeding two acres, may be assessed together, because one is supposed to affect the value of the other ; but yet they are distinct, and should be distinctly designated in the lists given in to the assessors: else, how are the assessors' to know which lot is appurtenant to the dwelling-house assessed ; especially, in a city or dense village ? Or whether such lot contains two acres, or any certain quantity less ? And if they do not know, or have no convenient means of ascertaining this, how can they appraise it, unless they consider the quantity of land as immaterial to the value of the house and lot ?
It no where appears that the assessors, in their original assessment of the plaintiff’s property, knew of this two acres, or that they considered them at all, in their valuation of the dwelling-house. For the reasons before suggested, we presume they did not. If so, the plaintiff has not been injured, by the last assessment. But if he has been, it is the result either of his own negligence, or of his fraud. He cannot now take advantage of his own wrong.
There were some other exceptions taken to the validity of the rate-bill, and the proceedings of the board of relief; such as that the list, upon which this rate-bill was made, included land of Daniel Conolly, which lay entirely without the district; and because the real estate of James Nichols was set in said list at a less rate than 3 per cent; and that land was improperly added to the list of John Sanford, &c.
These objections all proceed upon the ground, that although the legal officers engaged in the levying of taxes, confine themselves within the limits of their jurisdiction; yet the taxes laid are all void, if omissions or mistakes have intervened in the course of their proceedings. This principle is inadmissible, and if recognized, would make void all the taxes in the state. If Conolly and Sanford were, for any cause, assessed too much, the law had provided for them a remedy, by an *457appeal to the board of relief. But they have not complained; and why should the plaintiff complain for them ? If James - Nichols was assessed too low, it would not affect, the legality of the general list, more than if he had been omitted altogether ; and if even this had been done, and was the result of mistake only, it would not have rendered the rate-bill, or the tax laid upon it, void. Dillingham v. Snow, 5 Mass. R. 547. Henderson v. Brown, 1 Caines 90. Grifin v. Mitchell, 2 Cowen 548. Colvin v. Luther, 9 Cowen 61. 64. Easton v. Callender, 11 Wend. 90. Inglee v. Bosworth, 5 Pick. 498.
If the proceedings were not void, neither of the defendants were trespassers.
We do not, therefore, advise a new trial.
In this opinion the other Judges concurred.
New trial not to be granted.